Citation Nr: 1221184	
Decision Date: 06/18/12    Archive Date: 06/29/12

DOCKET NO.  09-42 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depression.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The Veteran served on active duty from February 1968 to December 1969 and from September 1990 to December 1990.  He also had unverified service in the Naval Reserve with multiple, unspecified periods of active duty for training (ACDUTRA) during 1981, 1986, and 1987.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in February 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, denying the Veteran's claim for service connection for depression.  

The certified issue is expanded to include any acquired psychiatric disorder per Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (although the appellant's claim identifies posttraumatic stress disorder without more, it cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may reasonably be encompassed by several factors including: the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or the Secretary obtains in support of the claim).  Here, the record includes multiple psychiatric diagnoses, including but not limited to, depression or neurotic depression, major depression, anxiety disorder with depressed mood, behavioral problems, dementia, and obsessive-compulsive disorder.  The expanded issue is further addressed in the REMAND below.  

This appeal is REMANDED to the RO via the VA's Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran alleges that he has a psychiatric disorder that is related to his military service.  He reports that, while his depression was initially diagnosed at a point in time in which he was not serving on active duty, his depression was aggravated by his second period of active service during 1990, leading to inservice treatment and eventual hospitalization.  He furnishes service department records indicating that he was placed in a temporary not physically qualified status in 1991 and 1992 for major depression and that he was found to be not physically qualified for retention in the Naval Reserve in May 1992, due to recurrent major depression, obsessive-compulsive disorder, and hypertension.  

Evidence on file indicates that the Veteran's initial period of service was in the U.S. Navy, to include service in Vietnam, for which he earned the Combat Action Ribbon and the Fleet Marine Force Combat Insignia, followed by service in the Naval Reserve for an unspecified period, prior to a recall to active duty from September to December 1990.  Periods of active duty for training from 1969 to 1990 are unspecified at this time.  

Service treatment records denote no complaint or finding involving a psychiatric disorder during the Veteran's initial period of active duty in 1968 and 1969.  A Reserve medical examination in November 1988 indicated by way of history that the Veteran had been hospitalized from July 21 to August 27, 1988, at Charter Summit Hospital for treatment of depression.  A service entrance examination regarding the second period of active duty in 1990 was negative for any objective notation of an acquired psychiatric disorder, notwithstanding the Veteran's complaint that he had then or in the past depression or excessive worry and a notation as to the 1988 hospitalization for depression.  There is otherwise no showing by service treatment records of an acquired psychiatric disorder during his brief period of active duty in 1990.  

The RO has denied the claim on the basis that the Veteran's depression neither began nor was aggravated during military service, dismissing the medical opinion offered by a private medical provider linking the Veteran's depression to inservice Agent Orange exposure due to the absence of any rationale or citation to medical literature in support of the opinion.  See 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e); see also Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994) (a claimant is not precluded from establishing service connection with proof of direct causation even though the claimed disorder is not one for which there exists a presumption of service connection); Brock v. Brown, 10 Vet. App. 155, 160-61 (1997) (specific applicability in Agent Orange cases).  

The existence of an acquired psychiatric disorder is not noted at either service entrance, and, to that extent, the Veteran is entitled to a presumption of soundness at each time he entered onto active duty.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304 (2011).  Thus, for this case not to involve the sole question of direct service incurrence, there must be a showing by clear and unmistakable evidence of the preexistence of the disorder and also that it was not aggravated by service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2011).  

The Veteran has presented medical evidence linking his depression to service and, specifically, to inservice Agent Orange exposure, and it is noted that the RO has previously conceded inservice herbicide exposure in its prior grants of service connection for diabetes mellitus and Parkinson's disease for this Veteran.  No VA examination or medical opinion has been sought or obtained to date.  Remand to ascertain the nature and etiology of the Veteran's claimed psychiatric disorder and the relationship of current psychiatric disablement of the Veteran to his military service is deemed advisable.  

Accordingly, the case is REMANDED for the following actions:

1.  Ascertain the dates of the Veteran's military service in the U.S. Naval Reserve, including all dates of active duty, ACDUTRA, and inactive duty training served therein.  Obtain all pertinent service treatment records involving that Reserve service.  

2.  Undertake those actions necessary to comply with the VA's duties to notify and assist the Veteran as to the expanded claim of entitlement to service connection for any acquired psychiatric disorder, to include as due to toxic herbicide exposure.  

3.  After obtaining authorization, obtain the records of hospitalization of the Veteran at Charter Summit Hospital in Midvale, Utah, from July 31 to August 27, 1988, with treatment by Dr. Heinbecker, and at Western Institute of Neuropsychiatry in Salt Lake City, Utah, from January 12 to 29, 1992, with treatment by Dr. Jeppsen, for inclusion in the Veteran's VA claims folder.  

4.  Obtain any pertinent records of VA medical treatment, not already on file, for inclusion in the Veteran's VA claims folder.

5.  Thereafter, afford the Veteran a VA psychiatric examination in order to ascertain the nature and etiology of any currently shown acquired psychiatric disorder.  The VA claims file should be made available to the examiner in conjunction with the examination.  That examination should entail a complete medical and psychiatric history, a thorough mental status evaluation, and any diagnostic testing deemed necessary by the examiner.  All pertinent diagnoses should then be set forth. 

The VA examiner is asked to address the following questions, offering a complete rationale for each opinion provided: 

a)  Did any currently existing acquired psychiatric disorder unequivocally exist prior to the Veteran's entrance onto active duty in February 1968 and/or September 1990, and, if so, is it equally unequivocal that any preexisting disorder did not undergo inservice aggravation? 

b)  In the event that any of the disorders referenced in (a) above did not either preexist service or if preexisting were not aggravated in service, is it at least as likely as not (50 percent or more probability) that any such disorder originated in service or is otherwise attributable to service or any event therein, to include conceded Agent Orange or other toxic herbicide exposure? 

Use by the VA examiner of the at least as likely as not language in responding is required.  The examiner is advised that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of a nexus or service incurrence as to find against such matters.  More likely and as likely support the contended relationship; less likely weighs against the claim. 

The VA examiner is further advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

6.  Lastly, readjudicate the issue remaining on appeal, based on all of the evidence of record, and if any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and afforded an appropriate period of time to respond, before the record is returned to the Board for further review. 

The Veteran need take no action until otherwise notified.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

The purpose of this remand is to obtain additional procedural and evidentiary development.  No inference should be drawn regarding the final disposition of the claim in question as a result of this action.

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


